963 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward A. GANEY, Jr., Plaintiff-Appellant,v.NORTH CAROLINA PAROLE COMMISSION;  Louis R. Colombo;  WandaJ. Garrett;  Katrena B. Horton;  Arlene C. Pulley;  JosephSlate, Jr.; Aaron J. Johnson;  Frank Rush, each person intheir official and individual capacities, Defendants-Appellees.
No. 92-6278.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 4, 1992Decided:  May 22, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-91-143-H)
Edward A. Ganey, Jr., Appellant Pro Se.
Jacob Leonard Safron, Special Deputy Attorney General, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Edward A. Ganey, Jr. appeals from the district court's orders denying relief under 42 U.S.C. § 1983 (1988) and denying Ganey's Motion for Reconsideration.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ganey v. NC Parole Commission, No. CA-91-143-H (E.D.N.C. Jan. 24, 1992 and Mar. 4, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED